Mr. Chief Justice Breese delivered the opinion of the Court: This record presents no question of law, nor is any point of law made by the appellant. It presents purely a question of evidence, of which much was heard on the trial of the issue. Although we might not'have found as the jury did, we cannot say the verdict is so plainly against the weight of evidence as to justify the interposition of this court. These bonds appear to have been given the appellee, as a bounty, on his enlistment into the army, he being then a minor; and, under the authority of Parmelee v. Smith, 21 Ill. 636, he could hold them as his property. The jury have found, that he did not dispose of them to the association represented by the appellant as its treasurer, and we cannot say the evidence does not sustain them in this conclusion. The judgment must be affirmed. Judgment affirmed.